FILED
                             NOT FOR PUBLICATION                            OCT 10 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



WILLIAM SCOTT BAUMHOFER,                         No. 11-35402

               Plaintiff - Appellant,            D.C. No. 3:10-cv-00356-KI

  v.
                                                 MEMORANDUM *
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

               Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Oregon
                      Garr M. King, District Judge, Presiding

                           Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       William Scott Baumhofer appeals pro se from the district court’s judgment

affirming the Commissioner of Social Security’s denial of his application for a

voluntary Medicare prescription drug subsidy. We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo, Vasquez v. Astrue, 572 F.3d 586, 590 (9th Cir.

2008), and we affirm.

      Substantial evidence supports the conclusion that Baumhofer was not

eligible for a Medicare prescription drug (Part D) Low Income Subsidy based on

his October 3, 2008 application because Baumhofer’s countable resources

exceeded the limit established by law. See Vasquez, 572 F.3d at 591 (discussing

the “substantial evidence” standard applied to Social Security benefit denials); 20

C.F.R. § 418.3101 (explaining how to become eligible for voluntary Medicare

prescription drug subsidy absent “deemed eligibility”); 42 C.F.R. § 423.773

(specifying requirements for Medicare prescription drug subsidy eligibility).

      Baumhofer’s contentions that the Social Security Administration failed to

back-date a subsequent decision to award him the subsidy, and that it wrongfully

delayed the release of documents, are unpersuasive and unsupported by the record.

      AFFIRMED.




                                          2                                     11-35402